Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a review of the prior art and Applicant’s arguments, it is believed that the present invention is novel and non-obvious wherein no reference discloses the recited structure.  The reference to Do discloses that the woven reinforcement may be placed with its warp in the longitudinal direction of the strip, but as pointed out by Applicant, Do does not explicitly further disclose that weft is to be substantially perpendicular to the longitudinal direction of the strip, wherein the weft could be something other than substantially perpendicular to the longitudinal direction of the strip even if the woven is placed with its warp in the longitudinal direction of the strip.  Do further teaches that the two main directions of the woven are advantageously placed obliquely with respect to the longitudinal direction.  Applicant further argues that having the warp thread of the reinforcement tape substantially parallel to the longitudinal axis, and the weft thread substantially perpendicular to the longitudinal axis allows to improve the transverse behavior of the armour and prevent incipient cracks . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


August 11, 2021
P. F. Brinson